Title: To James Madison from Stephen Cathalan Jr., 27 July 1804 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


27 July 1804, Marseilles. “My last respects are dated the 14th. June ulto. Since, I have forwarded a packet from the united States Consulate at Tunis, to your address, under Cover of Willm. Lee Esqr. at Bordeaux.
“I have the honor of remitting you herein inclosed, the lists of the American Merchant Vessells entered into the ports of my District and Cleared from the 1st. January of the Present year, to the 30th. June ulto. [not found].
“You may be informed before now, that by an order from the french Minister of Marine to the Commanding Officers of the Navy in the ports of France a Scrupulous Visit is made on board of the neutral Vessels on their arrivals, in order that ‘in Case English or other Suspected individuals Should be found on board arriving in the ports of France from an Ennemy’s port & if a master of a neutral Vessel Should have on board and introduced in France men, Who Should have been given to him by British Cruisers without having made his declaration, on his arrival the Capn. of the vessel with all his Ship’s Crew & passengers &c. Should be arrested and interrogated Separately & with proper attention to find out the truth; & the Master being Convinced of Complicity, he Should be treated as an accomplice of Spies & his Ship Confiscated.’
“Nothing had arised from these visits on board our Vessels untill the 16th. ulto. when the Brig Geo: Washington of Boston, William Wyer Master, being visited in presence of my Chancellor a Seaman of the name of Philip Griggs Shipped by him at Gibraltar without any protection as american & not being enlisted in his Roll of Equipage, according to the law of the 28th. February 1803. & not Certified by the American Consul at Gibraltar, was put in arrest & the Captain & the whole Crew Separately interrogated in the Navy Office in my presence, however an account having been Sent of the matter to the Chief of the Navy at Toulon, I obtained this man to be returned on board at the Vessel’s departure from this port, but I Sent an Account of All to our Consul at Gibraltar for his government on the 24th. ulto. desiring him to advise you of the Same.
“On the 28th ulto. arrived in this port from Philadelphia last from Cadiz the Brig Mary of Philadelphia, John Graves Master, with Messrs. James Henry Hughes & Wm. Allen of Philadelphia part owners of that Brig on board of her, I advised them of the visit that Should be made as aforementioned, not any observations being made to me by them; I hoped they were very regular; On the 17th. inst. having free pratick the visit took place but only one man on board of her of these Shipped as per his list of the Crew from Philadelphia, was remaining on board; the Captn. who had the Command from Philadelphia to Cadiz, Ths. Washon. Hughes was discharged there by the American Consul and John Graves who was not of her Crew, appointed Captn. of the Mary as it appears by Certificates of the Said Consul at Cadiz on the back of her Register, Sea Letters and Mediterranean pass, but not in his List of the Crew; ten Men Appear to have been landed at Cadiz and Seven Shipped there in their Stead, but it does not appear that Mr. Jh. Iznardy or his Vice Consul who has Signed the Said Certificates about the Captn., has had any Knowledge of that alteration, as no mention has been made by any body on the list of the Crew delivered at Philadelphia; and a Separate list of her, then Existing, Crew without any Signature was exhibited by the Captain; the result was that the Agent of the french Navy requested the Arrest of the whole Crew which appeared to him Suspect and in virtue of a Contravention to the french Column of the American Sea letters relative to an exact List of the Crews, which I Could not prevent as I have found also a Contravention to the act of the 28th. february 1803, a Separate interrogatory took place on the Same Morning Whereof I am Sending an Abstract to Mr. Jh. Iznardy our Consul at Cadiz, requesting him to advise me of the particulars to his Knowledge on this Crew with a Copy of both Lists, desiring him to forward you these instruments or Copies.
“I will not fail mentioning on the List of Crew from Philadelphia the Alterations which have or may Still take Place; I doubt not Mr. Yznardy may have refused to Certify these Alterations on refusal by the Capns. or owners to Conform themselves to the Act afore mentioned; and he is as well as I, well Confident it is our duty to Cause the laws of the United States to be executed.
“The Captain, the owners and Four Seamen are free Since the 1st. day but two proved to be french and two much Suspected to be english all without American protection are in the hands of the Navy Office but the Cargo Cannot be landed untill the orders of the Prefect Maritim at Toulon to Whom a Statement of the whole has been dispatched by this Navy office.
“I think it my duty to give you Such an Account and to be able of Executing the acts. I always oblige the Masters of Vessells to deliver me with their Ships papers, their lists of their Crew in order I may be informed by them and mention therein the alterations that might take place while in this Port till they put at Sea.”
